Citation Nr: 1725912	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2015, the RO granted service connection for right ear hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.  In a June 2017 written argument the Veteran's representative alleged that an October 2015 examination was inadequate as it did not address a secondary service connection theory of entitlement.  The representative asserts that service connection for left ear hearing loss is warranted on the basis that such disability is secondary to the Veteran's service connected right ear hearing loss disability and/or tinnitus.  Whether or not a service connected disability has caused or aggravated another disability for which service connection is sought is essentially a medical question.  The Board's review of the record found that the asserted secondary service connection theory of entitlement has indeed not been adequately addressed by any medical opinion currently in the record.  Therefore, development for a medical opinion that addresses this specifically argued theory of entitlement is necessary.  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should arrange for the Veteran's record to be forwarded to the October 2015 examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another audiologist for review and the opinion sought.  If further examination is deemed necessary, it should be arranged.]  Based on review of the record, to include this remand, the consulting audiologist should provide a response to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's left ear hearing loss disability was caused or aggravated by his service connected right ear hearing loss disability and/or tinnitus?  Please cite to clinical findings and/or medical literature that support the conclusion.

If the left ear hearing loss is determined to not have been caused or aggravated by the Veteran's service connected right ear hearing loss disability and/or tinnitus, please identify the etiology for the left ear hearing loss disability considered more likely.

The examiner must include rationale for all opinions.  If the etiology of the left ear hearing loss disability cannot be determined without resort to mere speculation, please indicate why that is so.

2.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



